DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: control circuitry in claims 12-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification defines the control circuitry as a chopper, inverter or converter (paragraph 0018, lines 8-12). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1,2,4,8-10 and 16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hillen et al (US 8,952,291). 

Note: “comprising” is a transitional term which is open-ended and does not exclude, additional unrecited elements See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). The claim is being interpreted that the welding system can include other components. 

With regards to claim 1, Hillen et al discloses a welding system (arc welding power source 100, Fig. 1), comprising:
a power supply configured to output power to a welding device (arc welding power supply 200, Fig. 1), wherein the power supply is configured to alternate the power output between an arc phase and a hotwire phase (alternate between current phase 410 and current level below background current level 411, Fig. 4);
wherein the power output in the arc phase produces an arc between a welding electrode and a workpiece (current phase 410, Fig. 4); and wherein the power output in the hotwire phase heats the welding electrode without producing an arc (current level 412 produces no arc in steps B and C, Fig. 4).
With regards to claim 2, Hillen et al discloses wherein the single power supply (arc welding power supply 200, Fig. 1) is configured to output the power at a cycle frequency of each respective cycle (cycle 401 and waveform 402, Fig. 4). 
With regards to claim 4, Hillen et al discloses wherein the single power supply (arc welding power supply 200, Fig. 1) is configured to operate at a constant duty cycle of each arc phase relative to the cycle frequency (cycle 401 and waveform 402, Fig. 4). 
With regards to claim 8, Hillen et al discloses wherein the single power supply (arc welding power supply 200, Fig. 1) is configured to output the power to the welding electrode in both each arc phase and each hotwire phase (each current level 410 and 412 of each cycle 401, Fig. 4) .
With regards to claim 9, Hillen et al discloses wherein the single power supply is configured to adjust a current to maintain the power output in each hotwire phase (current level 410 is maintained, Fig. 4).
With regards to claim 10, Hillen et al discloses wherein the single power supply is configured to a provide a higher output during each arc phase than during each hotwire phase (current level 411 is higher than level 412, Fig. 4).

With regards to claim 12, Hillen et al discloses a welding power supply (arc welding power source 100, Fig. 1), comprising: control circuitry configured to cycle welding power output from the power supply to a welding electrode between an arc phase and a hotwire phase (digital signal processor 230 is configured alternate between current phase 410 and current level below background current level 411, Fig. 4); wherein the control circuitry conditions the welding power to produce an arc between the welding electrode and a workpiece in the arc phase (digital signal processor 230 is configured to provide a current phase 410, Fig. 4 ); and wherein the control circuitry conditions the welding power to heat the welding electrode without producing an arc in the hotwire phase (digital signal processor is configured to provide a current level 412 produces no arc in steps B and C, Fig. 4).
With regards to claim 13, Hillen et al discloses wherein the power supply is configured to alternate between providing power in each arc phase and in each hotwire phase at a predetermined frequency (current level 412 below background current level 411, Fig. 4 of each cycle 401 and waveform 402,Fig. 4).

With regards to claim 16, Hillen et al discloses a welding system (arc welding power source 100, Fig. 1), comprising:
a welding torch configured to direct a welding electrode toward a workpiece (welding output path 130 leads to a torch or gun, Fig. 2); and
a power supply (arc welding power supply 200, Fig. 1) configured to provide power to the welding torch in an arc phase and in a hotwire phase, alternating between the arc phase and the hotwire phase (alternate between current phase 410 and current level below background current level 411, Fig. 4);
wherein a current heats the welding electrode without producing an arc between the welding electrode and the workpiece in the hotwire phase (current level 412 produces no arc in steps B and C, Fig. 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hillen et al as applied to claims 1,2,4,8-10,12,13 and 16 above, and further in view of Katooka et al (US 2003/0085254).

With regards to claim 3, Hillen et al does not teach a cycle frequency within a range of approximately 1.0 to 10 hertz. 
Katooka et al teaches a cycle frequency within a range of approximately 1.0 to 10 hertz (driver circuit 54 to provide AC voltage having a frequency of, for example, from ten-odd hertz to 200 Hz, paragraph 0050, lines 1-4).
It would have been obvious to one skilled in the art at the time the invention was made to modify the power supply Hillen et al with the driver circuit as taught by Katooka et al to provide an AC voltage having a frequency of, for example from ten-0dd hertz to 200 Hz in order to provide an efficient welding power supply. 

Claims 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hillen et al as applied to claims 1,2,4,8-10,12,13 and 16 above, and further in view of Martin (US 4,973,821). 

 With regards to claim 5, Hillen et al does disclose comprising a welding wire feeder configured to advance the welding electrode toward the workpiece at a first feed rate during each arc phase and at a second feed rate during each hotwire phase. 
Martin teaches a welding system (Fig. 1) comprising a welding wire feeder (wire feeder 18, Fig. 1) configured to advance the welding electrode toward the workpiece at a first feed rate during each arc phase and at a second feed rate during each hotwire phase of each respective cycle (a background current applied and welding current where a wire feed rate of wire feeder 18 increases from where a background current is applied to where a welding current is developed, col 6, lines 45-49). 
	It would have been obvious to one skilled in the art at the time the invention was made to modify the welding system of Hillen et al with the wire feeder as taught by Martin in order to provide a good weld from startup. 
With regards to claim 6, Martin teaches wherein the power supply is configured to provide signals to a welding feeder to adjust a wire feed speed to maintain the power output in each hotwire phase (the control unit includes a control signal line 12 connected to both the power supply 14 and wire feeder 18 which would be fully capable of providing a signal to adjust wire feed speed when a background current is applied, Fig. 1). 

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hillen et al as applied to claims 1,2,4,8-10,12,13 and 16 above, in view of Huismann et al (US 7,351,933).

With regards to claim 7, Hillen et al does not disclose the welding device is configured to move the welding electrode away from the workpiece during a transition from the hotwire phase to arc phase.
Huismann et al teaches an apparatus for controlling a welding system requires the capability of advancing and retracting the wire to start an arc state (abstract lines 4-5) and advance to wire for a short circuit. The process of retracting the wire to start an arc state can be adapted and used with Martin to provide better controllability between weld states and hot wire phases.
 It would have been obvious to modify the apparatus of Hilen et all with the moving of the electrode as taught by Huismann et al to provide a process to provide better controllability between weld states and hot wire phases. 

Claims 11,14,15,18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hillen et al as applied to claims 1,2,4,8-10,12,13 and 16 above, in view of Stol (US 4,447,703).

With regards to claim 11, Hillen et al does not disclose where the single power supply is configured to output the power to the welding electrode via a first contact point of the welding device during each arc phase and to output the power to the welding electrode via a second contact point of the welding device during each hotwire phase. 
Stol discloses the single power supply is configured to output the power to the welding electrode via a first contact point of the welding device during each arc phase (contact from welding power supply 25 to dielectric member 18, Fig. 1) and to output the power to the welding electrode via a second contact point of the welding device during each hotwire phase (contact from preheating power supply 53 to dielectric member 18, Fig. 1). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the power supply of Hillen et al with the contact as taught by Stol in order to increase the efficiency of a welding system. 
With regards to claim 14, Hilen et al discloses wherein the control circuitry is configured to provide control signals for adjusting a current of the power output (DSP 230 provides control signals which determines the firing angle and timing of inverter 240 to provide power, col 5, lines 23-30). 
With regards to claim 15, Hilen et al discloses wherein the control circuitry conditions the power output to alternate between relatively high power in the arc phase and relatively low power in the hotwire phase (DSP 230 controls current between current phase 410 and current level below background current level 411, Fig. 4).
With regards to claim 18, Stol discloses the single power supply is configured to output the power to the welding electrode via a first contact point of the welding device during each arc phase (contact from welding power supply 25 to dielectric member 18, Fig. 1) and to output the power to the welding electrode via a second contact point of the welding device during each hotwire phase (contact from preheating power supply 53 to dielectric member 18, Fig. 1). 
With regards to claim 20, Hillen et al discloses wherein the single power supply is configured to alternate between providing power in each arc phase and in each hotwire phase at a predetermined frequency (current level 412 below background current level 411, Fig. 4 of each cycle 401 and waveform 402,Fig. 4). 

Claims 17 and 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hillen et al and Stol as applied to claims 1,2,4,8-10,12,13 and 16 above, in view of Peters et al (US 2011/0297658).

With regards to claim 17, Hillen et al and Stol does not teach a separate current flow through an inductive heating element of the welding torch to provide additional heat to the welding electrode in any phase. 
Peters et al teaches separate current flow through an inductive heating element of the welding torch to provide additional heat to the welding electrode in any phase (a welding system having a tip 160 which contains an induction coil 1110 which causes wire 140 to be heat, Fig. 11C).  
It would have been obvious to modify the welding torch of Hillen et al and Stoll with the induction coil 1110 taught by Peters et al to provide an induction coil in a welding system to provide a configuration which allows a desired temperature for a welding operation.
With regards to claim 19, Peters et al teaches wherein the single power supply is configured to adjust a welding parameter based on sensor feedback to maintain the power in each hotwire phase for a predetermined amount of time (a feedback sense lead 1223 is coupled to a power supply 1210 which monitor can monitor voltage and deliver the detected voltage to a voltage detection circuit 1240 which communicates the detected voltage and/or detected voltage rate of change to the CPU/controller 1230 which controls the operation of the module 1250 to increase its output when combined with Hillen et al and Stol could maintain a hot phase, paragraph 0121, lines 1-10). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786.  The examiner can normally be reached on Monday - Friday, 7am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761